DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 9 in the reply filed on November 3, 2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0007951 to DeChristofaro (hereinafter referred to as DeChristofaro).
	In regard to claim 1, as shown in figures 1 – 6, DeChristofaro discloses different embodiments for a filter device (10), which can be considered a smoke filter device as broadly recited in the claim. As shown in figures 3 and 5, the filter device can be divided into multiple horizontal rows of filter (16), as defined by bars (26). Each row can be 
	In regard to claim 2, as discussed above, the area defined by each filter hole respectively gradually decreases from the idle portion of each oil filter section to each end of the oil filter section. 

Allowable Subject Matter
Claims 3 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 3, the planar rim (20) in DeChristofaro can be considered to form a screen plate, as broadly recited in the claim. The different oil filter sections are considered to be formed by the different horizontal rows of openings. There is no teaching or suggestion in DeChristofaro for at least two oil filter sections to be arranged in parallel on the screen plate along a lengthwise direction of the screen plate. Claims 4 
	In regard to claim 5, as discussed above, the spacing of the bars (26) in DeChristofaro forms the gradually decreasing area of the filter holes. The area is decreased because the width of each hole gradually decreases. There is no teaching or suggestion in DeChristofaro for the filter holes to have the same width and to also have the claimed decreasing area. DeChristofaro does not teach or suggest varying the height of the holes so that the area can decrease while the width remains the same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter devices and range hoods. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773